                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

JOSE BURGOS SANTIAGO,                           )
                                                )
             Plaintiff,                         )
                                                )
      v.                                        )      No. 4:19 CV 01 CDP
                                                )
ANDREW M. SAUL, Commissioner                    )
of Social Security,1                            )
                                                )
             Defendant.                         )

                           MEMORANDUM AND ORDER

      Plaintiff Jose Burgos Santiago brings this action under 42 U.S.C. § 405

seeking judicial review of the Commissioner’s final decision denying his claim for

disability insurance benefits (DIB) under Title II of the Social Security Act, 42

U.S.C. §§ 401, et seq. Because the Commissioner’s final decision is not supported

by substantial evidence on the record as a whole, I will reverse the decision and

remand the matter for further proceedings.

                                  Procedural History

      On April 6, 2016, the Social Security Administration denied Santiago’s

January 2016 application for DIB, in which he claimed he became disabled on

December 14, 2015, because of depression, anxiety, insomnia, ulcerative colitis,

1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. Pursuant to
Fed. R. Civ. P. 25(d), Saul is substituted for Deputy Commissioner Nancy A. Berryhill as
defendant in this action.
back pain, and hypertension. A hearing was held before an administrative law

judge (ALJ) on February 16, 2018, at which Santiago and a vocational expert

testified. On May 3, 2018, the ALJ denied Santiago’s claim for benefits, finding

the vocational expert’s testimony to support a finding that Santiago could perform

work that exists in significant numbers in the national economy. On November 1,

2018, upon review of additional evidence, the Appeals Council denied Santiago’s

request for review of the ALJ’s decision. The ALJ’s decision is thus the final

decision of the Commissioner. 42 U.S.C. § 405(g).

      In this action for judicial review, Santiago claims that the ALJ’s decision is

not supported by substantial evidence on the record as a whole. Specifically,

Santiago argues that the ALJ erred in assessing his residual functional capacity

(RFC) by improperly evaluating the opinion evidence of record as well as his

subjective complaints. Santiago also contends that with the ALJ discrediting his

treating psychiatrist’s medical opinion, there was no record evidence of Santiago’s

functional abilities from which the ALJ could assess his RFC. For the reasons that

follow, I will reverse the ALJ’s decision and remand the matter to the

Commissioner for further proceedings.

        Relevant Medical Records and Other Evidence Before the ALJ

      Santiago suffers from depression and anxiety. Medical history notes dated

December 2014 on an unrelated matter show that he was then taking several

                                        -2-
psychotropic medications, including clonazepam, venlafaxine, zolpidem, and

divalproex. During a hospitalization in May 2015 for what was interpreted to be

suicidal ideation, hospital personnel noted that Santiago had been diagnosed with

depression five years prior and had begun treatment with psychiatrist Dr. John

Canale at that time.

       In January 2016, Dr. Canale referred Santiago to St. Mary’s Behavioral

Health for participation in its intensive outpatient treatment program (IOP) for

mental illness. Santiago attended sessions three times a week and experienced

some short-lived improvement. Santiago attended fourteen sessions through

February 5, 2016. He was discharged from the program on February 11 after

telling IOP that he would be unable to attend for a couple of weeks because of out-

of-state travel to visit an ill relative.

       The record is silent until January 2017 at which time Dr. Canale prescribed

Zoloft for Santiago and then zolpidem in February 2017. Santiago thereafter began

seeing Dr. Canale regularly, and indeed weekly from April through December

2017. Throughout this period, Santiago’s depressive symptoms waxed and waned.

While Santiago continued to report irritability, anxiety, sleep issues, depression,

and lack of motivation, there were isolated episodes of improvement where he

reported increased activity and having better days. Throughout this period, Dr.

Canale prescribed and adjusted several medications, including Lorazepam,

                                            -3-
zolpidem, Lexapro, Ativan, clonazepam, Ambien, and sertraline.

       Beginning in May 2017, Santiago participated in a medication study

protocol whereupon he was administered Ketamine once a week.2 In October

2017, Santiago reported to Dr. Canale that he was unsure if Ketamine provided any

benefit in that its effects did not last long enough. Santiago reported that he had

one to three good days after being given the medication but that his depression was

“still there” and he experienced anxiety as the medication started to “wind down.”

Dr. Canale nevertheless continued Santiago’s participation in the protocol and

continued to adjust his other medications.

       In December 2017, Dr. Canale completed a Mental Medical Source

Statement (Mental MSS) wherein he reported that Santiago suffered from major

depressive disorder that caused Santiago to experience mild to marked limitations

in understanding and memory, social interaction, and adaptation; and mild to

extreme limitations in sustained concentration and persistence. Dr. Canale opined

that Santiago’s mental impairment would cause him to miss work or leave work

early four days per month and would cause him to be off task at least twenty-five

percent of the time.



2
  Ketamine is an intravenous, rapidly-acting antidepressant used for persons with treatment-
resistant depression. See Highlight: Ketamine: A New (and Faster) Path to Treating
Depression, Nat’l Institute of Mental Health, https://www.nimh.nih.gov/about/strategic-
planning-reports/highlights/highlight-ketamine-a-new-and-faster-path-to-treating-
depression.shtml (last reviewed Jan. 30, 2020).
                                              -4-
      Evidence submitted to the Appeals Council shows that Dr. Canale continued

to treat Santiago on a weekly basis through July 2018. (Tr. 33-36, 40-52.)

Treatment notes from December 2017 to July 2018 show that Santiago repeatedly

felt more depressed, had a depressed affect, did not do much, had decreased

interest, and had bad weeks. He reported feeling a little better on seven isolated

occasions during this seven-month period. Dr. Canale continued Santiago on his

treatment regimen during this period, including participation in the study protocol.

Cymbalta was added to the medication regimen in February 2018.

      With respect to additional medical records and other evidence of record, I

adopt Santiago’s recitation of facts set forth in his Statement of Facts (ECF 9-1)

and note that they are admitted by the Commissioner (ECF 14-1). I also adopt the

factual statements set out in the Commissioner’s Additional Material Facts (ECF

14-1), which Santiago admits in their entirety (ECF 15-1). These statements

provide a fair and accurate description of the relevant record before the Court.

Additional specific facts are discussed as needed to address the parties’ arguments.

                                     Discussion

A.    Legal Standard

      To be eligible for DIB under the Social Security Act, Santiago must prove

that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001).

The Social Security Act defines disability as the inability “to engage in any

                                         -5-
substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only if his

physical or mental impairment or impairments are of such severity that he is not

only unable to do his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful work which exists

in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The first three steps involve a determination as to

whether the claimant is currently engaged in substantial gainful activity; whether

he has a severe impairment; and whether his severe impairment(s) meets or

medically equals the severity of a listed impairment. At Step 4 of the process, the

ALJ must assess the claimant’s RFC – that is, the most the claimant is able to do

despite his physical and mental limitations, Martise v. Astrue, 641 F.3d 909, 923

(8th Cir. 2011) – and determine whether the claimant is able to perform his past

relevant work. Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC

assessment occurs at fourth step of process). If the claimant is unable to perform

his past work, the Commissioner continues to Step 5 and determines whether the

                                        -6-
claimant can perform other work as it exists in significant numbers in the national

economy. If so, the claimant is found not to be disabled, and disability benefits are

denied.

      The claimant bears the burden through Step 4 of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012). If the claimant has nonexertional limitations, the

Commissioner may satisfy his burden at Step 5 through the testimony of a

vocational expert. King v. Astrue, 564 F.3d 978, 980 (8th Cir. 2009).

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

                                        -7-
as any evidence that fairly detracts from the decision. Boyd v. Colvin, 831 F.3d

1015, 1020 (8th Cir. 2016). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Id. I may not reverse the

Commissioner’s decision merely because substantial evidence could also support a

contrary outcome. Fentress v. Berryhill, 854 F.3d 1016, 1021 (8th Cir. 2017).

B.     The ALJ’s Decision

       The ALJ found that Santiago met the requirements of the Social Security

Act and would continue to meet them through December 31, 2021. The ALJ also

found that Santiago had not engaged in substantial gainful activity since December

14, 2015, the alleged onset date of disability. The ALJ found that Santiago’s major

depressive disorder was a severe impairment but that it did not meet or medically

equal a listed impairment in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 13-

16.)3 The ALJ found that Santiago had the RFC to perform a full range of work at

all exertional levels, except that he

       can never work at unprotected heights, near moving mechanical parts,
       or operate a motor vehicle. He is limited to performing simple,
       routine, and repetitive tasks. He is limited to making simple work-
       related decisions. He can interact with supervisors or coworkers on an
       occasional basis and no interaction with the public.

(Tr. 16.)

3
 The ALJ also found that Santiago’s other claimed impairments were not severe. (Tr. 14.)
Santiago does not challenge this determination.
                                             -8-
      The ALJ determined that Santiago’s RFC precluded him from performing

his past relevant work as an inventory manager, order clerk, aerial photographer,

dispatcher, and programmer. (Tr. 20.) Considering Santiago’s RFC and his age,

education, and work experience, the ALJ found vocational expert testimony to

support a conclusion that Santiago could perform other work as it exists in

significant numbers in the national economy, and specifically, as a laundry worker,

industrial cleaner, and dishwasher. The ALJ thus found Santiago not to be under a

disability from December 14, 2015, through the date of the decision. (Tr. 21.)

C.    RFC Analysis

      In assessing Santiago’s RFC, the ALJ accorded little weight to Dr. Canale’s

December 2017 Mental MSS and also found that Santiago’s subjective complaints

were inconsistent with the record. Santiago challenges these determinations and

argues that as a result of the ALJ’s treatment of this evidence, there is no

substantial evidence of record to support the ALJ’s RFC findings. For the

following reasons, I agree.

      A claimant’s RFC is the most he can do despite his physical or mental

limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). The ALJ

bears the primary responsibility for assessing a claimant’s RFC based on all

relevant, credible evidence in the record, including medical records, the

observations of treating physicians and others, and the claimant’s own description

                                         -9-
of his symptoms and limitations. Goff, 421 F.3d at 793; Eichelberger v. Barnhart,

390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. § 404.1545(a). Accordingly, when

determining a claimant’s RFC, the ALJ must necessarily evaluate the consistency

of the claimant’s subjective statements of symptoms with the evidence of record.

Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007); Tellez v. Barnhart, 403 F.3d

953, 957 (8th Cir. 2005). In addition, because a claimant’s RFC is a medical

question, the ALJ is “required to consider at least some supporting evidence from a

[medical professional]” and “should obtain medical evidence that addresses the

claimant’s ability to function in the workplace.” Hutsell v. Massanari, 259 F.3d

707, 712 (8th Cir. 2001) (internal quotation marks and citation omitted). See also

Combs v. Berryhill, 878 F.3d 642, 646 (8th Cir. 2017) (ALJ’s RFC assessment

must be supported by some medical evidence of claimant’s ability to function in

the workplace). “An ALJ's RFC assessment which is not properly informed and

supported by some medical evidence in the record cannot stand.” Frederick v.

Berryhill, 247 F. Supp. 3d 1014, 1021 (E.D. Mo. 2017) (citing Hutsell, 259 F.3d at

712). The burden to prove the claimant’s RFC rests with the claimant, however,

and not the Commissioner. Pearsall, 274 F.3d at 1217.




                                       - 10 -
       1.     Evaluation of Symptoms4

       For purposes of social security analysis, a “symptom” is an individual’s own

description or statement of his physical or mental impairment(s). SSR 16-3p, 2017

WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). If a claimant

makes statements about the intensity, persistence, and limiting effects of his

symptoms, the ALJ must determine whether the statements are consistent with the

medical and other evidence of record. Id. at *8.

       When evaluating a claimant’s subjective statements about symptoms, the

ALJ must consider all evidence relating thereto, including what are familiarly

known as “the Polaski factors,” that is, the claimant’s prior work record; daily

activities; the duration, frequency and intensity of the symptoms; any precipitating

and aggravating factors; the dosage, effectiveness and side effects of medication;

and any functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir.

2010); Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history

omitted). See also 20 C.F.R. § 404.1529. If the ALJ finds the statements to be

inconsistent with the evidence of record, he must make an express determination

and detail specific reasons for the weight given the claimant’s testimony. SSR 16-

4
  The Social Security Administration issued a new ruling that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). The factors to be
considered in evaluating a claimant’s statements, however, remain the same. See id. at *13
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. § 404.1529.
This new ruling applies to the Commissioner’s final decisions made on or after March 28, 2016.
                                            - 11 -
3p, 2017 WL 5180304, at *10; Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir.

2012); Cline v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991). An ALJ must do more

than merely invoke Polaski to insure “safe passage for his or her decision through

the course of appellate review.” Harris v. Shalala, 45 F.3d 1190, 1193 (8th Cir.

1995). Instead, he “must set forth the inconsistencies in the evidence presented

and discuss the factors set forth in Polaski[.]” Cline, 939 F.2d at 565; see also

Renstrom, 680 F.3d at 1066; Beckley v. Apfel, 152 F.3d 1056, 1059-60 (8th Cir.

1998). It is not enough to merely state that inconsistencies are said to exist. Cline,

939 F.2d at 565. While an ALJ need not explicitly discuss each Polaski factor, he

nevertheless must acknowledge and consider these factors before discounting a

claimant’s subjective complaints. Wildman v. Astrue, 596 F.3d 959, 968 (8th Cir.

2010). The ALJ failed to do that here.

      The ALJ stated that he considered the relevant factors and concluded that

Santiago’s allegations of disabling symptoms and limitations were not generally

consistent with the evidence of record. Specifically, the ALJ found that Santiago’s

testimony that he experienced uncontrolled anger as a side effect of his medication

was inconsistent with the medical treatment notes that reported no side effects and,

further, that the record showed only one documented episode of uncontrolled

anger. The ALJ also found that the record showed that Santiago’s depressive

symptoms improved with treatment and that he was able to attend treatment

                                         - 12 -
sessions up to three times a week. (Tr. 19.) These reasons do not provide a

sufficient basis upon which to discount Santiago’s subjective statements of

symptoms.

      First, Santiago testified to some of his depressive symptoms, including that

he shuts out family and friends, does not want to talk to anyone, isolates himself,

and has out-of-control emotions. (Tr. 60.) He then testified, “[A]nd then the

treatment I was getting, I would get new medication and the side effects would be

horrible. My moods would change completely from this to being extremely angry

or enraged, which is not my usual self.” (Id.) The ALJ found this testimony

regarding uncontrolled anger as a medication side effect to be inconsistent with

treatments notes that reported no side effects. While the record shows that indeed,

Dr. Canale noted during treatment sessions in 2017 that Santiago did not

experience any medication side effects, he also noted Santiago’s observed

irritability and documented Santiago’s wife’s reports of irritability. (See Tr. 501-

05.) So, while the record supports the ALJ’s finding that Santiago’s testimony of

uncontrolled anger as a medication side effect was inconsistent with treatment

notes, the record nevertheless shows that Santiago experienced documented

irritability, which was observed by and reported to his treating psychiatrist.

      The ALJ also determined that Santiago’s testimony that his symptoms did

not respond to medication was inconsistent with the record that showed

                                        - 13 -
improvement with treatment. Incongruently, however, the ALJ acknowledges

elsewhere in his decision that despite some improvement with treatment, Santiago

continued to experience depressive symptoms, including indifferent mood,

increased and persistent anxiety, tearfulness, fatigue, decreased motivation, and

irritability. (See Tr. 18-19.) And to the extent Santiago did experience any

improvement, the record shows it was sporadic and short-lived. From June to

September 2017, Santiago reported to Dr. Canale that his mood had slightly

improved, that he had engaged in more activities, and he was having some better

days. Notably, Dr. Canale observed during this limited period of improvement that

Santiago nevertheless continued to be irritable, continued to have decreased

motivation, continued to feel depressed, and experienced increased fatigue. And

from late October through December 2017, Dr. Canale observed that Santiago’s

anxiety had actually increased and that Santiago was feeling more depressed. (Tr.

495-97.) In addition, as noted above, Dr. Canale’s continued adjustments to

Santiago’s medications and Santiago’s participation in the Ketamine protocol

resulted in only limited and short-lived improvement. While an impairment that

can be controlled by treatment or medication is inconsistent with a claim that the

impairment is disabling, Turpin v. Colvin, 750 F.3d 989, 993 (8th Cir. 2014), it

cannot be said on the record here that Santiago’s mental impairment was

controlled. See Porter v. Colvin, No. 4:14-CV-00813-NKL, 2015 WL 3843268, at

                                        - 14 -
*6 (W.D. Mo. June 22, 2015) (claimant’s need for ongoing changes to prescription

regimen suggests that, even with treatment, symptoms were not under control).

      Given the limited nature of Santiago’s “improvement,” it appears that the

ALJ not only failed to acknowledge the substantial medical evidence of record that

supported Santiago’s statements that treatment was ineffective, but he also failed to

recognize the instability of mental impairments and their waxing and waning

nature after manifestation. See Lillard v. Berryhill, 376 F. Supp. 3d 963, 984 (E.D.

Mo. 2019). “Indeed, one characteristic of mental illness is the presence of

occasional symptom-free periods,” and symptom-free intervals do not necessarily

negate a finding of disability when a mental disorder is the basis of the claim.

Andler v. Chater, 100 F.3d 1389, 1393 (8th Cir. 1996) (internal quotation marks

and citation omitted); see also Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir.

2014) (“Cycles of improvement and debilitating symptoms are a common

occurrence, and in such circumstances it is error for an ALJ to pick out a few

isolated instances of improvement over a period of months or years and to treat

them as a basis for concluding a claimant is capable of working.”). Here, the

ALJ’s selective review of the record for positive notations of improvement does

not support his determination to discount Santiago’s testimony that he continued to

experience depressive symptoms despite treatment and medication.

      Finally, other than these references to the effectiveness and side effects of

                                        - 15 -
Santiago’s medication and treatment, the ALJ’s decision lacks any meaningful

analysis of the other relevant factors in considering Santiago’s statements of

symptoms, that is, Santiago’s prior work record; his daily activities; the duration,

frequency, and intensity of his symptoms; any precipitating and aggravating

factors; and any functional restrictions. Without any meaningful discussion of the

relevant factors, the ALJ’s conclusory statement that consideration of the factors

shows Santiago’s subjective allegations to be inconsistent with the record is

insufficient to satisfy the mandate of Polaski. See Cline, 939 F.2d at 565, 569;

Harris, 45 F.3d at 1193.

      2.     Opinion Evidence

      Dr. Canale, Santiago’s treating psychiatrist, completed a Mental MSS in

December 2017 in which he opined, inter alia, that Santiago’s major depressive

disorder caused marked limitations in his ability to understand, remember, and

carry out detailed instructions; to sustain an ordinary routine without special

supervision; to complete a normal workday and workweek without interruption

from psychologically-based symptoms; and to respond appropriately to changes in

the work setting. Dr. Canale further opined that Santiago’s impairment caused

extreme limitations in his ability to perform at a consistent pace without an

unreasonable number and length of rest periods; to maintain attention and

concentration for extended periods; to perform activities within a schedule; and to

                                        - 16 -
maintain regular attendance. Dr. Canale reported that Santiago’s mental

impairment would cause him to miss or leave work early about four days a month,

would interfere with his attention, and would cause him to be off task at least

twenty-five percent of the time. (Tr. 510-11.)

       The ALJ assigned little weight to Dr. Canale’s MSS opinions, reasoning that

they were unsupported by his treatment notes given that the notes documented

improved mood, decreased irritability, and increased activities and otherwise

lacked specificity. (Tr. 19.) Santiago claims that the ALJ erred in assigning only

little weight to Dr. Canale’s opinions and that as a result of this action, the record

lacked sufficient medical evidence of his functional abilities from which the ALJ

could assess his RFC. Santiago’s argument is well taken.

       “A treating physician’s opinion is entitled to controlling weight when it is

supported by medically acceptable techniques and is not inconsistent with

substantial evidence in the record.” Schwandt v. Berryhill, 926 F.3d 1004, 1011

(8th Cir. 2019) (internal quotation marks and citation omitted). See also 20 C.F.R.

§ 404.1527(c)(2) (2018).5 “Even if not entitled to controlling weight, such

opinions typically are entitled to at least substantial weight, but may be given

limited weight if they are conclusory or inconsistent with the record.” Schwandt,

5
  In March 2017, the Social Security Administration amended its regulations governing the
evaluation of medical evidence. For evaluation of medical opinion evidence, the new rules apply
to claims filed on or after March 27, 2017. See 20 C.F.R. § 404.1520c. Because the claim under
review here was filed before March 27, 2017, I apply the rules set out in 20 C.F.R. § 404.1527.
                                            - 17 -
926 F.3d at 1011 (internal quotation marks and citation omitted). When

controlling weight is not assigned, the ALJ assigns an otherwise appropriate

weight by considering the length of the treatment relationship, frequency of

examination, nature and extent of the treatment relationship, supportability of the

opinion, consistency of the opinion with the record, the treating source’s specialty,

and other factors tending to support or contradict the opinion. 20 C.F.R. §

404.1527(c)(2)(i)-(ii), (3)-(6). Under the Regulations, the Commissioner “will

always give good reasons in [the] notice of determination or decision for the

weight [given to the] treating source’s opinion.” 20 C.F.R. § 404.1527(c)(2).

      Here, the reasons provided by the ALJ to accord only little weight to Dr.

Canale’s opinions appear to run afoul of the Regulations. The Regulations state

that more weight must be given to the medical opinions from treating sources

“since these sources are likely to be the medical professionals most able to provide

a detailed, longitudinal picture of [a claimant’s] medical impairment(s) and may

bring a unique perspective to the medical evidence that cannot be obtained from

the objective medical findings alone[.]” 20 C.F.R. § 404.1527(c)(2) (emphasis

added). And, upon consideration of the § 404.1527(c) factors, Dr. Canale’s

opinion – while not necessarily entitled to controlling weight – would appear to be

entitled to more than little weight. When Dr. Canale completed the Mental MSS in

December 2017, he had been Santiago’s treating psychiatrist for at least seven

                                        - 18 -
years and was in the midst of seeing Santiago on a weekly basis for at least nine

consecutive months. Dr. Canale prescribed several medications, adjusted them

throughout the course of treatment, and included Santiago in a depression

treatment protocol from which Santiago obtained only short-term relief. See 20

C.F.R. § 404.1527(c)(1), (2), (5). While Dr. Canale did not provide specific

evidence in the MSS to support his opinions and the opined limitations are not

detailed in his treatment notes, I cannot say that Dr. Canale’s opinions are

inconsistent with other substantial evidence of record. Nor does the ALJ say so.

      And the § 404.1527(c)(6) “other factors” articulated by the ALJ, that is,

documented improvement and lack of specificity in Dr. Canale’s treatment notes,

do not outweigh the other specific § 404.1527(c) factors in the circumstances of

this case, as described above. See Porter, 2015 WL 3843268, at *6. Further, as

noted earlier, the ALJ’s citation to treatment records that show improved mood,

decreased irritability, and increased activities in an apparent suggestion that Dr.

Canale’s opinion is inconsistent with his treatment notes ignores the waxing and

waning of symptoms of mental impairments. Lillard, 376 F. Supp. 3d at 984.

“[B]ecause ‘it is extremely difficult to predict the course of mental illness,’ it is []

not appropriate to discount Dr. [Canale’s] opinions by taking a myopic view of

certain records over others.” Norwood v. Saul, No. 4:18-CV-01104-SNLJ, 2019

WL 4221524, at *5 (E.D. Mo. Sept. 5, 2019) (quoting Andler, 100 F.3d at 1393).

                                          - 19 -
See also Shontos v. Barnhart, 328 F.3d 418, 426-427 (8th Cir. 2003) (holding the

ALJ erred in discounting the longitudinal perspective of treating mental health

providers despite the record being arguably “deficient in documentation to support

their opinions”). Accordingly, while I agree that the lack of specificity in Dr.

Canale’s treatment notes regarding Santiago’s limitations is a valid basis to give

his MSS opinions less than controlling weight, see Cline v. Colvin, 771 F.3d 1098,

1104 (8th Cir. 2014), the ALJ’s selection of isolated episodes of improvement to

significantly discount the opinions runs afoul of the Regulations. Substantial

evidence on the record as a whole does not support the ALJ’s decision to accord

this treating source’s opinions only little weight.

      Moreover, other than Dr. Canale’s opinions, there is no medical evidence in

the record regarding the degree to which Santiago’s mental impairments limit his

functional abilities. Indeed, with the ALJ giving little weight to Dr. Canale’s MSS

opinions and his finding that the treatment notes of record lack specificity, it is

unclear as to what medical evidence the ALJ relied on to determine Santiago’s

RFC. See Lauer v. Apfel, 245 F.3d 700, 705-06 (8th Cir. 2001). I disagree with

the Commissioner’s contention that a psychiatric review technique form (PRTF)

completed in April 2016 by Dr. Alan Aram, a psychological consultant for

disability determinations, provides sufficient medical evidence to support the

ALJ’s decision. (See Tr. 86-87.) Dr. Aram rendered no opinion regarding any

                                         - 20 -
functional limitations and made no mental RFC assessment. (See id.) Further, Dr.

Aram lacked both the opportunity to see Dr. Canale’s post-2016 treatment records

and the benefit of Dr. Canale’s MSS. Finally, Dr. Aram never examined Santiago.

This PTRF therefore does not constitute medical evidence upon which the ALJ

could base his RFC assessment. Nevland v. Apfel, 204 F.3d 853, 858 (8th Cir.

2000) (opinion of non-treating, non-examining physician who reviewed reports is

not “medical evidence about how [claimant’s] impairments affect his ability to

function now.”) (emphasis in Nevland).

      An ALJ’s RFC assessment must discuss and describe how the evidence

supports each conclusion and must cite specific medical facts and nonmedical

evidence in doing so, as well as resolve any material inconsistencies or ambiguities

in the evidence of record. SSR 96-8p, 1996 WL 374184, at *7 (Soc. Sec. Admin.

July 2, 1996). The ALJ failed to engage in this process here. Instead, the ALJ

merely summarized the evidence of record and declared what he credited to

support his RFC findings. He engaged in no discussion or analysis of the evidence

as it related to what Santiago is able to do despite his impairments. And the

inconsistencies cited by the ALJ to substantially discount the weight given to Dr.

Canale’s medical opinions and to Santiago’s statements of symptoms are

insufficient to support his conclusions.

      Nor did the ALJ resolve the ambiguities in the record. Dr. Canale’s failure

                                           - 21 -
to cite specific limitations in his treatment notes does not ipso facto render little

value to his Mental MSS opinions. And while it cannot be conclusively said that

the opined marked and extreme limitations included in the MSS are consistent with

other evidence of record, it also cannot be said that they are inconsistent with other

evidence of record. Other than Dr. Canale’s MSS, there simply is no medical

evidence in the record regarding Santiago’s functional limitations.

D.    Conclusion

      The ALJ erred in his evaluation of Santiago’s statements of symptoms,

which calls into question the resulting RFC assessment because it may not include

all of Santiago’s limitations. See Holmstrom v. Massanari, 270 F.3d 715, 722 (8th

Cir. 2001). The ALJ erred in his analysis of Dr. Canale’s December 2017 Mental

MSS, resulting in an ambiguous record that lacked sufficient medical evidence

upon which to assess Santiago’s RFC. Finally, the ALJ failed to properly discuss

and describe how the evidence supported his RFC conclusions and failed to

properly resolve any material inconsistencies or ambiguities in the evidence of

record. I will therefore remand this matter to the Commissioner for further

proceedings.

      Upon remand, the Commissioner shall obtain and provide the parties an

opportunity to submit additional medical evidence that addresses Santiago’s ability

to function in the workplace, which may include contacting Santiago’s treating

                                          - 22 -
mental health care providers to clarify his limitations and restrictions in order to

ascertain what level of work, if any, he is able to perform. See Coleman v. Astrue,

498 F.3d 767 (8th Cir. 2007); Smith v. Barnhart, 435 F.3d 926, 930-31 (8th Cir.

2006). The ALJ is also permitted to order additional examinations and tests to

assist in making an informed decision regarding the extent to which Santiago’s

impairments, both severe and non-severe, affect his ability to perform work-related

activities. Dozier v. Heckler, 754 F.2d 274, 276 (8th Cir. 1985); 20 C.F.R. §

404.1517. Any evaluation of medical opinion evidence, including Dr. Canale’s

December 2017 Mental MSS, must be based on all of the § 404.1527(c) factors,

including the length of the treatment relationship, the extent of the source’s

knowledge of Santiago’s impairments, and the nature of the treatment provided.

      Upon receipt of this additional evidence, the ALJ must reevaluate Santiago’s

RFC, which shall include a reassessment of Santiago’s subjective statements of

symptoms. This reevaluated RFC shall be based on some medical evidence in the

record and shall be accompanied by a discussion of the evidence in a manner that

shows how the evidence supports each RFC conclusion.

      Although I am aware that the ALJ’s decision as to non-disability may not

change after obtaining and properly considering all relevant evidence and

undergoing the required analysis, the determination is nevertheless one that the

Commissioner must make in the first instance. See Pfitzer v. Apfel, 169 F.3d 566,

                                         - 23 -
569 (8th Cir. 1999).

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

REVERSED, and this cause is REMANDED for further proceedings.

      A separate Judgment in accordance with this Memorandum and Order is

entered this same date.




                                     ____________________________________
                                     CATHERINE D. PERRY
                                     UNITED STATES DISTRICT JUDGE


Dated this 6th day of March, 2020.




                                     - 24 -
